        Case 2:16-cr-00211-TOR             ECF No. 152      filed 07/23/21      PageID.513 Page 1 of 4
 PROB 12C                                                                                Report Date: July 23, 2021
(6/16)

                                          United States District Court

                                                      for the

                                          Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Adrian Laroy Seymore                     Case Number: 0980 2:16CR00211-TOR-1
 Address of Offender:                                                , Washington 99003
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: November 7, 2017
 Original Offense:        Cyberstalking, U.S.C. §§ 2261A (2)(A) & 2261(b)(5)
 Original Sentence:       Prison - 46 months;               Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael Ellis                     Date Supervision Commenced: February 10, 2020
 Defense Attorney:        John Barto McEntire, IV           Date Supervision Expires: February 9, 2023


                                           PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 07/15/2021 and 07/19/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Standard Condition # 2: After initially reporting to the probation office, you will receive
                        instructions from the court or the probation office about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: It is alleged that Adrian Seymore violated the terms of his supervised
                        release by failing to report as directed on or about July 22, 2021.

                        On February 10, 2020, supervision commenced in this matter. That same day, Mr. Seymore
                        appeared for a supervision intake. The conditions of supervision were reviewed with him.
                        He signed his judgment acknowledging an understanding of the conditions imposed by the
                        Court, to include the above-noted standard condition number 2.

                        On July 22, 2021 at approximately 7 a.m., the undersigned made contact with Mr. Seymore
                        by phone. At that time he was directed to obtain COVID-19 testing documentation and
                        report to the United States Probation Office (USPO) no later that 2 p.m. that day to submit
                        to urinalysis testing.
      Case 2:16-cr-00211-TOR        ECF No. 152         filed 07/23/21       PageID.514 Page 2 of 4
Prob12C
Re: Seymore, Adrian Laroy
July 23, 2021
Page 2

                  On July 22, 2021, at 3:40 p.m., the undersigned was notified by defense counsel that Mr.
                  Seymore reported having vehicle problems and was en route to the probation office and
                  would arrive within 20-30 minutes. Although he contacted his defense attorney, he made no
                  effort to contact the undersigned prior to 2 p.m. or anytime thereafter.

                  Mr. Seymore arrived to the probation office at 4:30 p.m.
          6       Standard Condition # 13: You must follow the instructions of the probation officer related
                  to the conditions of supervision.

                  Supporting Evidence: It is alleged that Mr. Seymore violated the terms of his supervised
                  release by using a device in an effort o defeat or falsify a urinalysis test on or about July 22,
                  2021.

                  On February 10, 2020, supervision commenced in this matter. That same day, Mr. Seymore
                  appeared for a supervision intake. The conditions of supervision were reviewed with him.
                  He signed his judgment acknowledging an understanding of the conditions imposed by the
                  Court, to include the above-noted standard condition number 13. That same day the
                  Substance Abuse Testing Instructions were reviewed with Mr. Seymore, which he
                  subsequently signed. Number 16 of the testing instructions noted the following: You shall
                  not use any product or device of any kind that is used to defeat or falsify a urinalysis test.

                  On July 22, 2021, Adrian Seymore reported to the probation office. He was directed to
                  submit to urinalysis testing. During the testing procedure, U.S. Probation Officer (USPO)
                  Heinen observed what appeared to be a plastic tube along side Mr. Seymore’s penis. Mr.
                  Seymore denied there being a device and refused further inspection by USPO Heinen. After
                  multiple attempts to gain honesty from Mr. Seymore and provide him the opportunity to
                  submit to a valid urinalysis test, Mr. Seymore refused and was subsequently asked to leave
                  the probation office.


          7       Standard Condition # 13: You must follow the instructions of the probation officer related
                  to the conditions of supervision.

                  Supporting Evidence: It is alleged that Mr. Seymore violated the terms of his supervised
                  release by failing to obtain COVID-19 testing, since on or about July 2, 2021.

                  On February 10, 2020, supervision commenced in this matter. That same day, Mr. Seymore
                  appeared for a supervision intake. The conditions of supervision were reviewed with him.
                  He signed his judgment acknowledging an understanding of the conditions imposed by the
                  Court, to include the above noted standard condition number 13.

                  On June 12, 2021, Adrian Seymore chose to abort from a residential reentry center (RRC),
                  citing he was concerned that another client residing at the RRC had tested positive for
                  COVID-19. It should be noted that Mr. Seymore made no effort to reach out to his probation
                  officer to discuss this matter, he simply packed up his belongings and left the RRC. Mr.
                  Seymore was serving time at the RRC as part of a sanction for the Sobriety Treatment and
                  Education Program (STEP).
      Case 2:16-cr-00211-TOR        ECF No. 152        filed 07/23/21       PageID.515 Page 3 of 4
Prob12C
Re: Seymore, Adrian Laroy
July 23, 2021
Page 3

                  Mr. Seymore subsequently reported testing positive for COVID-19 himself and as a result
                  was prohibited from reporting to Pioneer Human Services (PHS) for random urinalysis
                  testing. Mr. Seymore was directed to submit to weekly COVID-19 testing until he tested
                  negative so that he could resume regular urinalysis testing and be referred back to the RRC.

                  Mr. Seymore last provided documentation of a COVID test on July 2, 2021.

                  On July 22, 2021, at approximately 7 a.m., Mr. Seymore was directed to acquire a COVID-
                  19 test and report to the probation office by 2 p.m. with appropriate documentation. Mr.
                  Seymore did not report until 4:30 p.m and did not provide any proof of COVID testing on
                  July 22, 2021, or any other time since July 2, 2021.


          8       Special Condition # 5: You must abstain from the use of illegal controlled substances, and
                  must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                  no more than 6 tests per month, in order to confirm continued abstinence from these
                  substances.

                  Supporting Evidence: It is alleged that Mr. Seymore violated the terms of his supervised
                  release by failing to submit to urinalysis testing on or about July 22, 2021.

                  On February 10, 2020, supervision commenced in this matter. That same day, Mr. Seymore
                  appeared for a supervision intake. The conditions of supervision were reviewed with him.
                  He signed his judgment acknowledging an understanding of the conditions imposed by the
                  Court, to include the above-noted special condition number 5.

                  On July 22, 2021, Adrian Seymore reported to the probation office. He was directed to
                  submit to urinalysis testing. During the testing procedure, USPO Heinen observed what
                  appeared to be a plastic tube along side Mr. Seymore’s penis. Mr. Seymore denied there
                  being a device and refused further inspection by USPO Heinen. After multiple attempts to
                  gain honesty from Mr. Seymore and provide him the opportunity to submit to a valid
                  urinalysis test, Mr. Seymore refused. After a final request to submit to a valid urinalysis test
                  and remove the device, Mr. Seymore stated, “I’d rather not”. He was then asked to leave
                  the probation office.


          9       Special Condition # 5: You must abstain from the use of illegal controlled substances, and
                  must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                  no more than 6 tests per month, in order to confirm continued abstinence from these
                  substances.

                  Supporting Evidence It is alleged that Mr. Seymore violated the terms of his supervised
                  release by consuming a controlled substance, amphetamine and methamphetamine, on or
                  about July 15, 2021.

                  On February 10, 2020, supervision commenced in this matter. That same day, Mr. Seymore
                  appeared for a supervision intake. The conditions of supervision were reviewed with him.
                  He signed his judgment acknowledging an understanding of the conditions imposed by the
                  Court, to include the above-noted special condition number 5.
Case 2:16-cr-00211-TOR   ECF No. 152   filed 07/23/21   PageID.516 Page 4 of 4
